UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6558


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD L. DIXON, a/k/a E, a/k/a Earl,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:96-cr-00191-1)


Submitted:   September 15, 2010           Decided:   October 1, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard L. Dixon, for Appellant Pro Se.         John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard L. Dixon appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction,    as    well    as   its   order   denying    his    motion      for

reconsideration.       We   have   reviewed    the   record     and   find   no

reversible error.      Accordingly, we affirm the district court’s

orders.    United States v. Dixon, No. 2:96-cr-00191-1 (S.D.W. Va.

filed June 29, 2009 & entered June 30, 2009; Mar. 16, 2010).                  We

dispense     with   oral    argument   because   the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2